 



EXHIBIT 10.3

LEASE AND RENTAL ASSIGNMENT

     THAT THIS ASSIGNMENT made as of the 27th day of June, 2005, by MITCHAM
INDUSTRIES, INC., a Texas corporation, whose address is P. O. Box 1175,
Huntsville, Texas 77342-1175, (hereinafter referred to as “Assignor,”), to First
Victoria National Bank, a national banking corporation with offices located at
101 South Main, Victoria, Texas 77901 (hereinafter referred to as “Assignee”),
as follows:

W I T N E S S E T H:

     THAT Assignor, for good and valuable consideration, the receipt of which is
hereby acknowledged, hereby grants, transfers and assigns to Assignee all rents,
issues and profits from the equipment leases now existing, together with all
equipment leases now or hereafter to be made, executed and delivered, whether
written or oral, covering all or any equipment now or hereafter acquired by
Assignor, and any and all guarantees of said leases (collectively referred to as
“leases” or “said leases”).

     THIS ASSIGNMENT is made for the purpose of securing the following:



  a.   The payment of the principal sum, interest and indebtedness evidenced by
that certain promissory note (“Note”) of even date herewith, and any amendments,
extensions, or renewals thereof, in the original principal sum of
$12,500,000.00, executed by Mitcham Industries, Inc., and payable to the order
of First Victoria National Bank, at Victoria, in Victoria County, Texas, secured
by a Security Agreement and Loan Agreement, of even date herewith, executed by
the said Mitcham Industries, Inc., for the benefit of said First Victoria
National Bank; and     b.   Payment of all other sums with interest thereon
becoming due and payable to Assignee under the provisions of this Assignment or
of said Note, Security Agreement and Loan Agreement.

Exhibit 10.3



--------------------------------------------------------------------------------



 



  c.   The performance and discharge of each and every obligation, covenant and
agreement of Assignor contained herein or in said Note, Security Agreement and
Loan Agreement; and     d.   Any and all other indebtedness of Assignor to
Assignee now or hereafter owing, whether direct or indirect, primary or
secondary, fixed or contingent, joint or several, regardless of how evidenced or
arising.

     Assignor covenants with Assignee to observe and perform all the obligations
imposed upon it as the Lessor under any of said leases and not to do or permit
to be done anything to impair the security thereof; not to collect any of the
rents, income and profits arising or accruing under said leases or from the
equipment of Assignor in advance of the time when the same shall become due; not
to execute any other assignment of lessors’ interest in said leases or
assignment of rents arising or accruing from said leases or from the equipment
of Assignor; not to alter, modify or change said leases without the prior
written consent of Assignee, except as in the ordinary course of business; at
Assignee’s request to assign and transfer to Assignee any and all subsequent
leases upon all or any equipment; and to execute and deliver at the request of
Assignee all such further assurances and assignments as Assignee shall from time
to time reasonably require.

     THIS ASSIGNMENT is made on the following terms, covenants and conditions:

     1. So long as there shall exist no occurrence of any one of the events of
default set forth in the Loan Agreement of even date herewith between Assignor
and Assignee by Assignor, Assignor shall have the right to collect at the time
of the date provided for the payment thereof, all rents, income and profits
arising under said leases or from the equipment described above and to retain,
use and enjoy the same.

     2. Upon or at any time after the occurrence of any one of the events of
default set forth in the Loan Agreement of even date herewith between Assignor
and Assignee, Assignee,

Exhibit 10.3 - 2



--------------------------------------------------------------------------------



 



without in any way waiving such event of default, may at its option, without
regard to the adequacy of the security for the said principal sum, interest and
indebtedness secured hereby and by said Note, Security Agreement and Loan
Agreement, either by a representative or by agent, with or without bringing any
action or proceeding or by a receiver appointed by a court, take possession of
the equipment of Assignor and have, hold, manage, lease and operate the same on
such terms and for such period of time as Assignee may deem proper and exercise
any rights or remedies under any of said leases which Assignor would be entitled
to exercise in the absence of this Assignment and either with or without taking
possession of said equipment in its own name, demand, sue for or otherwise
collect and receive all rents, income and profits from said equipment, including
those past due and unpaid with full power to make from time to time all
alterations, renovations, repairs or replacements thereto or thereof as may seem
proper to Assignee and to apply such rents, income and profits to the payment
of: (a) all expenses of managing the equipment, including without being limited
thereto, the salaries, fees and wages of a managing agent and such other
employees as Assignee may deem necessary or desirable and all expenses of
operating and maintaining the equipment, including, without being limited
thereto, all taxes, charges, claims, assessments, and any other liens and
premiums for all insurance which Assignee may deem necessary or desirable and
the cost of all alterations, renovations, repairs or replacements, and all
expenses incident to taking and retaining possession of the equipment; and
(b) the principal sum, interest and indebtedness secured hereby and by said
Note, Security Agreement and Loan Agreement, together with all costs and
attorney’s fees, in such order or priority as to any of the items mentioned in
this Paragraph 2 as Assignee in its sole discretion may determine, any statute,
law, custom or use to the contrary notwithstanding. The exercise by Assignee of
the option granted it in this Paragraph 2 and the collection of the rents,

Exhibit 10.3 - 3



--------------------------------------------------------------------------------



 



income and profits and the application thereof as herein provided shall not be
construed as a waiver of any event of default by Assignor under said Note,
Security Agreement and Loan Agreement.

     3. Assignee shall not be liable for any loss sustained by Assignor
resulting from Assignee’s failure to lease the equipment after an event of
default or from any other act or omission of Assignee in managing the equipment
after an event of default. Nor shall Assignee be obligated to perform or
discharge nor does Assignee hereby undertake to perform or discharge any
liability, duty or obligation under any of said leases or under or by reason of
this Assignment and Assignor shall, and does hereby agree, to indemnify Assignee
for, and to hold Assignee harmless from, any and all liability, loss or damage
which may or might be incurred under said leases or under or by reason of this
Assignment and from any and all claims and demands whatsoever which may be
asserted against Assignee by reason of any alleged obligations or undertakings
on its part to perform or discharge any of the terms, covenants or agreements
contained in said leases. Should Assignor incur any such liability under said
leases or under or by reason of this Assignment or in defense of any such claims
or demands, the amount thereof, including costs, expenses and reasonable
attorney’s fees, shall be secured hereby and Assignor shall reimburse Assignee
therefor immediately upon demand, and upon the failure of Assignor so to do,
Assignee may, at its option, declare all sums secured hereby and by said Note,
Security Agreement and Loan Agreement, immediately due and payable. And it is
further understood that this Assignment shall not operate to place
responsibility upon Assignee, nor for the carrying out of any of the terms and
conditions of said leases; nor shall it operate to make Assignee responsible or
liable for any waste committed on the equipment by the tenants or any other
parties, or for any dangerous or defective condition of the equipment, or for
any negligence in

Exhibit 10.3 - 4



--------------------------------------------------------------------------------



 



the management, upkeep, repair or control of said equipment resulting in loss or
injury or death to any tenant, licensee, employee or stranger.

     4. Upon payment in full of the principal sum, interest and indebtedness
secured hereby and by said Note, Security Agreement and Loan Agreement, this
Assignment shall become and be void and of no effect, but the affidavit,
certificate, letter or statement of any officer, agent or attorney of Assignee
showing any part of said principal, interest or indebtedness to remain unpaid
shall be and constitute conclusive evidence of the validity, effectiveness and
continuing force of this Assignment upon which any person may, and is hereby
authorized to, rely. Assignor hereby authorizes and directs the lessees named in
said leases or any future leases or use of the equipment described herein upon
receipt from Assignee of written notice to the effect that Assignee is then the
holder of said Note, Security Agreement and Loan Agreement, and that an event of
default exists thereunder or under this assignment, to pay over to Assignee all
rents, income and profits arising or accruing under said leases or from the
premises described therein or in said Note, Security Agreement and Loan
Agreement, and to continue so to do until otherwise notified by Assignee.

     5. Assignee may take or release other security for the payment of said
principal sum, interest and indebtedness, may release any party primarily or
secondarily liable therefor and may apply any other security held by it to the
satisfaction of such principal sum, interest, or indebtedness without prejudice
to any of its rights under this Assignment.

     6. The term “leases” or “said leases” as used herein means said leases
hereby assigned, any extension or renewal thereof, and any leases subsequently
executed during the term of this Assignment covering the equipment of Assignor,
or any portion thereof, or any accessions, additions, or repairs thereto or
replacements or substitutions therefor.

Exhibit 10.3 - 5



--------------------------------------------------------------------------------



 



     7. Nothing contained in this Assignment and no act done or omitted by
Assignee pursuant to the powers and rights granted it hereunder shall be deemed
to be a waiver by Assignee of its rights and remedies under said Note, Security
Agreement and Loan Agreement, and this Assignment is made and accepted without
prejudice to any of the rights and remedies possessed by Assignee under the
terms of said Note, Security Agreement and Loan Agreement. The right of Assignee
to collect said principal sum, interest and indebtedness and to enforce any
other security therefor held by it may be exercised by Assignee either prior to,
simultaneously with, or subsequent to any action taken by it hereunder.

     8. The Assignor hereby appoints Assignee to be its agent and
attorney-in-fact to act for it in the collection of rent and other sums due to
Assignor from the said leases described herein and to take any other actions
which Assignor would be entitled to take under said leases in the event of
default, including the compromise and settlement of any claims or disputes with
the lessees thereunder, and the exercise of any remedies thereunder in the event
of default, including without limitation, the termination or cancellation of any
such lease and the recovery of and possession of any leased equipment in the
manner and to the extent deemed necessary by Assignee to protect and preserve
its interest in the security of this Assignment. As such agent and
attorney-in-fact, Assignee may in the event of default demand, sue for, collect,
and receive all rents now due or that shall be at any time after this date
become due to Assignor from past, present, or future obligors on said leases. On
payment of these rents and other sums due under said leases, as agent and
attorney-in-fact, Assignee may give receipts and discharges in full satisfaction
of rents in the name of or on behalf of the Assignor. Assignee is not obligated
to act by virtue of this power of attorney on behalf of Assignor.

Exhibit 10.3 - 6



--------------------------------------------------------------------------------



 



     THIS ASSIGNMENT, together with the covenants and warranties herein
contained shall inure to the benefit of Assignee and any and all subsequent
holders of said Note, Security Agreement and Loan Agreement, and shall be
binding upon Assignor, their successors and assigns, and any subsequent owner of
the above described equipment.

Exhibit 10.3 - 7



--------------------------------------------------------------------------------



 



     WITNESS THE EXECUTION HEREOF as of the date first above written.

              MITCHAM INDUSTRIES, INC.
 
       
 
  By    
 
       
 
      BILLY F. MITCHAM, JR.
Its: President

THE STATE OF TEXAS                     §

COUNTY OF WALKER                     §

     This instrument was acknowledged before me on                     , 2005,
by BILLY F. MITCHAM, JR. as President of MITCHAM INDUSTRIES, INC., on behalf of
said corporation.

     
 
   
 
  Notary Public, State of Texas

Exhibit 10.3 - 8